Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $3,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is affirmed together with the order, without costs of this appeal to either party. Permission is hereby given to the administrator to make such stipulation. All concur, except Taylor and Thompson, JJ., who dissent and vote for affirmance.